EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Title
METHOD, DEVICE, AND COMPUTER-READABLE STORAGE MEDIUM 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility considerations
	The claims recite eligible subject matter because the claims integrate any abstract idea into a practical application of the abstract idea. For example, by resizing design elements according to a spatial relationship between the design elements, the claim is applying or using any abstract idea in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and amounts to more than merely using a computer as a tool to perform an abstract idea. Therefore, the claims recite eligible subject matter. 

Prior Art considerations

The most relevant prior art of record includes Bowen (US 2019/0004688 A1) and O’Donovan (US 2017/0032554 A1). Newly cited prior art Han (US 2015/0293688 A1) is also relevant.
Bowen discloses a system for customizing a design of a physical article. For example, Bowen discloses design templates which design areas (Bowen: [0067]). Bowen allows a user to filter templates and alter entries in the templates (Bowen: [0106], [0115]). Although disclosing allowing a user filter templates based on color, size, etc., Bowen does not disclose identifying templates based on a transparent opacity or opaque opacity. 
O’Donovan describes a system that changes features of a user’s input digital design to match the design features of a selected template digital design. Specifically, O’Donovan describes identifying a template design based on metadata associated with the template and identifying design features of the template based on the metadata (O’Donovan: [0048], [0079]). O’Donovan also describes templates having opaque or transparent features (O’Donovan: [0035]). Although describing filtering templates and wherein the templates have opaque or transparent features, O’Donovan does not describe identifying templates based on a transparent opacity or opaque opacity.
Newly cited Han descripts creating photo stories by selecting a story book template. Specifically, Han describes filtering templates based on various features associated with photos 
Although individually the references teach filtering templates, none of the cited references anticipate or render obvious identifying templates based on a transparent opacity or opaque opacity. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, the claims, taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. 
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
The Examiner notes the attached non-patent literature titled How to Print Customized Business Cards, published on December 2, 2010, and hereinafter referred to as “Customized Business Cards”. Customized Business Cards describes using Avery’s template gallery to search for a product number such as a template for a business card. Additionally, the user can view template types in creating a business card. The user is then able to print a business card created with the template. Although describing searching for templates, Customized Business Cards does not describe identifying templates based on a transparent opacity or opaque opacity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLISON G WOOD/Primary Examiner, Art Unit 3625